DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						Status
	This Office Action is in response to the remarks and amendments filed on 08/10/2022. Claim objection is withdrawn. Claims 1-20 remain pending for consideration on the merits.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 3 and 8, the claims recites “same type of refrigerant”. However, it has been held that the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite (See MPEP § 2173.05(b) (III) (E)). It is unclear whether infringement would occur when the ceiling is open, or if the claim requires a specific type of refrigerant for infringement. For examination purposes, the claims will be construed as simply having refrigerant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	Claims 1, 3, 6, 8, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al (US 20080202155 A1) in view of Bussjager et al (US 5992160 A).
Regarding claim 1, Taras teaches a dehumidification system (figure 1B) for use with a dehumidification refrigerant (closed-loop reheat circuit refrigerant, abstract) to dry ambient air as part of a heating, ventilation, and air-conditioning ("HVAC") system (main circuit, figure 1B) for a climate-controlled space (reheats air supplied to a conditioned space to a desired temperature after sufficient amount of moisture has been removed from the air in the evaporator to provide a comfortable humidity level, abstract), the HVAC system (main circuit, figure 1B) including an HVAC condenser (auxiliary heat exchanger 132) as part of an HVAC refrigeration circuit (120), the dehumidification system (figure 1B) comprising a dehumidification refrigeration circuit (closed-loop reheat circuit 138) separate from the HVAC refrigeration circuit (closed-loop reheat circuit 138 separate from refrigerant circuit 120, figure 1B), the dehumidification refrigeration circuit (138) comprising: a dehumidification condenser (reheat heat exchanger 42 ) positioned in proximity (figure 1B) to the HVAC condenser (auxiliary heat exchanger 132) such that airflow across the HVAC condenser (132) also flows across the dehumidification condenser (42, figure 1B), and a dehumidification expansion device (a reheat circuit expansion device 47), wherein airflow across the dehumidification evaporator is dried by the dehumidification evaporator and then introduced into the climate-controlled space (a fan 48 blows air over the evaporator 36, and then over the reheat heat exchanger 42, and thus to provide a comfortable humidity level in an environment to be conditioned, as described in pg2 paragraph 0019).
Taras teaches the invention as described above but fail to teach a dehumidification compressor, and a dehumidification evaporator spaced apart from the dehumidification condenser such that airflow across the dehumidification evaporator does not flow across the dehumidification condenser.
However, Bussjager teaches a dehumidification compressor (compressor 17), and a dehumidification evaporator (evaporator 21) spaced apart (figure 1) from the dehumidification condenser (condenser 18) such that airflow across the dehumidification evaporator does not flow across the dehumidification condenser (illustrated by arrow as outside air flows across evaporator 21 and back down towards 24, therefore air flow does not flow across condenser 18, as shown on figure 1).

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the system in the teachings of Taras to include a dehumidification evaporator spaced apart from the dehumidification condenser such that airflow across the dehumidification evaporator does not flow across the dehumidification condenser in view of the teachings of Bussjager to control humidity in the cooled room by preventing the outside air to only flow through the evaporator.
Regarding claims 3 and 19, the combined teachings teach wherein the dehumidification refrigerant is the same type of refrigerant as a refrigerant used in the HVAC refrigeration circuit (closed-loop reheat circuit 138 refrigerant is flown through an auxiliary heat exchanger 42, at which it transfers heat to refrigerant in the main refrigerant circuit 120, thereby both circuits use refrigerants, as described in abstract of Taras).
Regarding claim 14, it is noted that although the preamble of claim 14 is directed towards a method, the structure of the combined teachings discloses all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.
Regarding claim 6, Taras teaches an HVAC system (main circuit, figure 1B) for a climate-controlled space (reheats air supplied to a conditioned space to a desired temperature, abstract), the HVAC system comprising: an HVAC refrigeration circuit (refrigerant circuit 120) comprising an HVAC compressor (compressor 22), an HVAC condenser (auxiliary heat exchanger 132), an HVAC expansion device (expansion device 34), and an HVAC evaporator (evaporator 36); and a dehumidification system (figure 1B) operable to dry ambient air and comprising a dehumidification refrigeration circuit (closed-loop reheat circuit refrigerant, abstract) separate from the HVAC refrigeration circuit (closed-loop reheat circuit 138 separate from refrigerant circuit 120, figure 1B), the dehumidification refrigeration circuit (138) comprising: a dehumidification compressor (44); a dehumidification condenser (reheat heat exchanger 42) positioned in proximity (interpreted as being nearby each other, figure 1) to the HVAC condenser (auxiliary heat exchanger 132) such that airflow across the HVAC condenser (132) also flows across the dehumidification condenser (42, figure 1B); a dehumidification expansion device (reheat circuit expansion device 47), wherein airflow across the dehumidification evaporator is dried by the dehumidification evaporator and then introduced into the climate-controlled space (a fan 48 blows air over the evaporator 36, and then over the reheat heat exchanger 42, and thus to provide a comfortable humidity level in an environment to be conditioned, as described in pg2 paragraph 0019).	
Taras teaches the invention as described above but fail to teach a dehumidification evaporator spaced apart from the dehumidification condenser such that airflow across the dehumidification evaporator does not flow across the dehumidification condenser.
However, Bussjager teaches a dehumidification compressor (compressor 17), and a dehumidification evaporator (evaporator 21) spaced apart (figure 1) from the dehumidification condenser (condenser 18) such that airflow across the dehumidification evaporator does not flow across the dehumidification condenser (illustrated by arrow as outside air flows across evaporator 21 and back down towards 24, therefore air flow does not flow across condenser 18, as shown on figure 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the system in the teachings of Taras to include a dehumidification evaporator spaced apart from the dehumidification condenser such that airflow across the dehumidification evaporator does not flow across the dehumidification condenser in view of the teachings of Bussjager to control humidity in the cooled room by preventing the outside air to only flow through the evaporator.
Regarding claim 8, the combined teachings teach wherein an HVAC refrigerant in the HVAC circuit and a dehumidification refrigerant in the dehumidification refrigeration circuit are the same type of refrigerant (closed-loop reheat circuit 138 refrigerant is flown through an auxiliary heat exchanger 42, at which it transfers heat to refrigerant in the main refrigerant circuit 120, thereby both circuits use refrigerants, as described in abstract of Taras).
	Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al (US 20080202155 A1) in view of Bussjager et al (US 5992160 A), and in further view of Blanton (US 20200309394 A1).
Regarding claim 2 and 18, the combined teachings teach the invention as described above but fail to teach wherein a fan of the HVAC system flows air across the HVAC condenser and the dehumidification condenser. 
However, Blanton teaches wherein a fan (fan 120) of the HVAC system (HVAC unit 12 of Blanton) flows air across (air 124 blows across condensers 76 and 102) the HVAC condenser (condenser 76) and the dehumidification condenser (condenser 102). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the dehumidification system in the combined teachings to include a fan of the HVAC system flows air across the HVAC condenser and the dehumidification condenser in view of the teachings of Blanton for the fan to draw air across the condensers to cool the refrigerant flowing within the condensers.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al (US 20080202155 A1) in view of Bussjager et al (US 5992160 A), and in further view of Schaefer et al (US 20220178559 A1).
Regarding claim 4, the combined teachings teach the invention as described above but fail to teach wherein the dehumidification refrigerant is a high-pressure refrigerant.
However, Schaefer teaches wherein the dehumidification refrigerant is a high-pressure refrigerant (dehumidification system 10 includes a head unit 12 and several dehumidifier units 14 which has chiller 24 that uses 70-30% glycol mixture, as described in pg4 paragraph 0028 and 0029, figure 2). One of the ordinary skill in the art would recognize that glycol refrigerant is high pressure).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the system in the combined teachings to include wherein the dehumidification refrigerant is a high-pressure refrigerant in view of the teachings of Schaefer to provide a refrigerant with high pressure specifications based on the cooling capacity that is required.
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al (US 20080202155 A1) in view of Bussjager et al (US 5992160 A), and in further view of Sugitani et al (US 20200124299 A1).
Regarding claim 5 and 13, the combined teachings teach the invention as described above but fail to teach wherein air dried via the dehumidification system is not heated by the dehumidification condenser.
However, Sugitani teaches wherein air dried (dried air supplied by dehumidifying unit 3, figure 1) via the dehumidification system (dehumidifying unit 3) is not heated by the dehumidification condenser (dry air heating unit 5 heats the dry air up to the preset air temperature inside the environmental testing chamber 2 and supplies the heated dry air into the environmental testing chamber 2, pg2 paragraph 0018).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the dehumidification system in the combined teachings to include air dried via the dehumidification system is not heated by the dehumidification condenser in view of the teachings of Sugitani to provide sufficient dry air to the environmental test chamber for achieving an environment in which the amount of air to cause an error factor in measurement with use of a laser interferometer can be greatly reduced. 
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al (US 20080202155 A1) in view of Bussjager et al (US 5992160 A), and in further view of Blanton (US 20200309394 A1).
Regarding claim 7, the combined teachings teach the invention as described above but fail to teach a fan positioned to flow air across the HVAC condenser and the dehumidification condenser.
However, Blanton teaches a fan (fan 120) positioned to flow air across (air 124 blows across condensers 76 and 102) the HVAC condenser (condenser 76) and the dehumidification condenser (condenser 102). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the dehumidification system in the combined teachings to include a fan positioned to flow air across the HVAC condenser and the dehumidification condenser in view of the teachings of Blanton for the fan to draw air across the condensers to cool the refrigerant flowing within the condensers.
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al (US 20080202155 A1) in view of Bussjager et al (US 5992160 A), and in further view of Schaefer et al (US 20220178559 A1).
Regarding claims 9 and 20, the combined teachings teach the invention as described above but fail to teach wherein an HVAC refrigerant in the HVAC circuit and a dehumidification refrigerant in the dehumidification refrigeration circuit are high- pressure refrigerants. 
However, Schaefer teaches wherein an HVAC refrigerant (70/30% glycol mixture, pg4 paragraph 0028) in the HVAC circuit (refrigerant circuit 20) and a dehumidification refrigerant (70/30% glycol mixture, pg4 paragraph 0028) in the dehumidification refrigeration circuit (heating refrigerant circuit 30 of dehumidification system 30, as shown on figure 2) are high-pressure refrigerants (One of the ordinary skill in the art would recognize that glycol refrigerant is high pressure). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the system in the combined teachings to include wherein an HVAC refrigerant in the HVAC circuit and a dehumidification refrigerant in the dehumidification refrigeration circuit are high- pressure refrigerants in view of the teachings of Schaefer to provide a refrigerant with high pressure specifications based on the cooling capacity that is required within the dehumidification refrigerant circuit and the HVAC refrigeration circuit. 
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al (US 20080202155 A1) in view of Bussjager et al (US 5992160 A), and in further view of Walser (US 20190226736 A1).
Regarding claim 10, the combined teachings teach the invention as described above but fail to teach a control system in electronic communication with the HVAC compressor and the dehumidification compressor, the control system programmed to operate the HVAC compressor and the dehumidification compressor.
However, Walser teaches further comprising a control system (controller 122) in electronic communication (figure 5) with the HVAC compressor (compressor 134) and the dehumidification compressor (compressor 152), the control system programmed to operate the HVAC compressor and the dehumidification compressor (controller that controls multiple compressors of the HVAC system in response to feedback from temperature and humidity sensors, pg1 paragraph 0015).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the dehumidification system in the combined teachings to include a control system in electronic communication with the HVAC compressor and the dehumidification compressor, the control system programmed to operate the HVAC compressor and the dehumidification compressor in view of the teachings of Walser for the controller to be able to operate in different modes of operation in order to respond to different environmental conditions within an enclosed space. The different modes of operation involving turning both compressors on and off depending on the cooling needs and humidity levels in the enclosed space.
Regarding claim 11, the combined teachings teach further comprising a sensor (sensors 128 and 130 of Walser) in electronic communication with the control system (figure 5 of Walser), the sensor operable to measure at least one of temperature (temperature sensor 130 of Walser) or humidity (humidity sensor 128 of Walser).
Regarding claim 12, the combined teachings teach wherein the control system comprises a processor (as controller 22 receives feedback, pg4 paragraph 0036 of Walser) programmed to operate the HVAC compressor (compressor 134 of Walser) and the dehumidification compressor (compressor 152 of Walser) based on measurements from the sensor (controller 122 capable of independently controlling first and second vapor compression loops 124, 126 in response to feedback from a humidity sensor 128 and a temperature sensor 130, pg4 paragraph 0036 of Walser).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al (US 20080202155 A1) in view of Bussjager et al (US 5992160 A), and in further view of Walser (US 20190226736 A1).
Regarding claim 15, the combined teachings teach the invention as described above but fail to teach further comprising introducing the dried air into a climate- controlled space to reduce humidity within the climate-controlled space without adding sensible load to the climate-controlled space from the dehumidification condenser.
However, Walser teaches further comprising introducing the dried air into a climate- controlled space (enclosed space 132) to reduce humidity (drier air then passes through the reheat coil 148 where it may be warmed by the hot refrigerant exiting the evaporator coil 146, pg4 paragraph 0040) within the climate-controlled space (132) without adding sensible load to the climate-controlled space (132) from the dehumidification condenser (being that condenser 140 is located outside of enclosed space 132, it is determined that it will not add a load to the vapor compression loop 124 and 126, as shown on figure 5). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the dehumidification system in the combined teachings to include introducing the dried air into a climate- controlled space to reduce humidity within the climate-controlled space without adding sensible load to the climate-controlled space from the dehumidification condenser in view of the teachings of Walser to efficiently control the humidity of the enclosed space by not overloading the dehumidification system due to heat radiating from the condenser. 
Regarding claim 16, the combined teachings teach further comprising measuring a humidity of the climate- controlled space (humidity level are detected by a humidity sensor 128, pg5 paragraph 0044 of Walser) via a sensor (humidity sensor 128 of Walser).
Regarding claim 17, the combined teachings teach wherein operating the dehumidification compressor (compressors 134 and 152 of Walser) comprises operating the dehumidification compressor (vapor compression loops 124 and 126, which includes compressors 134 and 152, of Walser) based on the measurements from the sensor (controller 122 capable of independently controlling first and second vapor compression loops 124, 126 in response to feedback from a humidity sensor 128 and a temperature sensor 130, pg4 paragraph 0036 of Walser).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763